Exhibit 10.3

 

Execution Copy

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”), is dated as of October 2, 2019 and
is entered into between Rite Aid Corporation (the “Company”) and Bryan Everett
(the “Consultant”).

 

WHEREAS, the Consultant has served as the Chief Operating Officer of the Company
and possesses valuable experience regarding the Company’s business and
operations;

 

WHEREAS, the Consultant’s employment with the Company will terminate on
October 11, 2019 pursuant to the terms of the separation and release agreement
between the Consultant and the Company dated October 2, 2019 (the “Separation
Agreement”); and

 

WHEREAS, the Company and the Consultant desire to enter into this Agreement in
order to embody the terms of the Consultant’s service to the Company for a
transition period following such termination of employment;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Consultant hereby agree as follows:

 

ARTICLE I

 

SERVICE AS CONSULTANT

 

Section 1.1                                    Term of Service.  The term of
service of the Consultant shall commence on October 14, 2019 (the “Commencement
Date”) and continue until the date that is two months following the Commencement
Date (the “Term”).  The Consultant hereby agrees to provide services during the
Term on the terms and subject to the conditions contained in this Agreement.

 

Section 1.2                                    Duties and Responsibilities. 
During the Term, the Consultant shall render such consulting and advisory
services (the “Consulting Services”) as requested by the Company, through the
Chief Executive Officer of the Company (the “Company Designee”), it being
understood that the nature of the Consulting Services shall consist of providing
advice and consultation in connection with the management of the business, as
reasonably requested by the Company, for the principal purpose of assisting in
the orderly transition of his previous role and responsibilities.  The parties
hereby agree that the Consultant shall be available to provide such Consulting
Services up to ten (10) hours per week, which does not exceed 20% of the average
level of services provided by the Consultant to the Company during the 36-month
period immediately preceding October 11, 2019.  The Consultant shall report
directly to the Company Designee.  The Consultant shall perform his duties and
conduct his business at such locations as are reasonably selected by him,
including the Consultant’s place of residence.  The Consultant acknowledges and
agrees that the confidentiality obligations set forth in Section 6 of the
Consultant’s employment agreement are incorporated herein by reference and fully
made a part hereof for all purposes and remain in full force and effect.  The
performance of the Consulting Services may include travel as reasonably required
to perform such services.  The Company shall reimburse the Consultant for
business expenses incurred by the Consultant in connection with

 

--------------------------------------------------------------------------------



 

the performance of the Consulting Services, in accordance with the policies of
the Company, as in effect from time to time.  Prior to such payment the
Consultant shall provide to the Company with any written substantiation for such
expenses as reasonably requested by the Company.

 

Section 1.3                                    Relationship of Parties.  During
the Term, the Consultant will be an independent contractor and will not be
considered an employee of the Company for any purpose.  Accordingly, it is
understood and agreed that the Consultant will have no authority to act for or
bind the Company by contract or otherwise during the Term and will be treated as
an independent contractor for purposes of the Federal Insurance Contributions
Act, Federal Income Tax Withholding, the Employee Retirement Income Security
Act, state unemployment and disability insurance laws, and any other employment
taxes or laws.  In rendering consulting services under this Agreement, the
Consultant shall set his own work schedule (provided that any extended periods
of absence shall be mutually agreed upon by the parties), and shall determine
the specific manner in which services under the Agreement will be performed. 
The Consultant may engage in consulting or other work relationships consistent
with the terms of the Separation Agreement, provided that such other consulting
or employment relationships do not create a conflict of interest with the
Company.

 

ARTICLE II

 

COMPENSATION; TAXES

 

Section 2.1                                    Compensation.  Nothing herein
shall effect the Consultant’s right to payment under the terms of the Separation
Agreement.  During the Term, the Company shall pay the Consultant  a consulting
fee of $37,500 per month for time spent providing the Consulting Services.

 

Section 2.2                                    No Eligibility for Benefits.  The
Consultant shall not, by virtue of this Agreement or the consulting relationship
that it creates, be eligible to participate in any incentive, savings plan,
pension plan, life insurance, health insurance, disability insurance, major
medical insurance benefits or such other employee benefit plans or programs for
the benefit of the employees or officers of the Company generally. 
Notwithstanding the foregoing, this Agreement shall have no effect on any other
contractual obligation of the Company to provide benefits, including without
limitation health insurance, under any other contract, agreement, or arrangement
between the parties.  No workers compensation insurance shall be obtained by the
Company concerning the Consultant.

 

Section 2.3                                    Taxes.  The Consultant shall be
issued a tax form 1099 by the Company that reflects the applicable amount of any
taxable payments received by the Consultant in respect of the Consulting
Services for the applicable calendar year.  No withholding or deduction from any
amounts payable under this Agreement shall be made by the Company or its
affiliates, and the Consultant shall be solely responsible for the payment of
any federal, state, local or other income, payroll and/or employment taxes.

 

2

--------------------------------------------------------------------------------



 

ARTICLE III

 

TERMINATION OF AGREEMENT

 

Section 3.1                                    Termination of Agreement.  This
Agreement shall terminate automatically at the end of the Term, and otherwise is
not terminable by either party.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.1                                    Assignment.  This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns, including, without limitation, any corporation or person which may
acquire all or substantially all of the Company’s assets or business, or with or
into which the Company may be consolidated or merged.

 

Section 4.2                                    Notices.  All notices and other
communications under this Agreement shall be in writing and shall be: (i) in
writing; (ii) delivered personally, by fax, by electronic mail, by courier
service, or by certified or registered mail, first class postage prepaid and
return receipt requested; (iv) deemed to have been received on the date of
delivery or, if sent by certified or registered mail, on the third (3rd)
business day after the mailing thereof, or if sent by fax, twenty-four (24)
hours after transmission of a fax; and (iv) addressed as follows (or to such
other address as the Party entitled to notice shall hereafter designate in
accordance with the terms hereof):

 

If to the Company:

 

Rite Aid Corporation
30 Hunter Lane
Camp Hill, Pennsylvania 17011
Attention: EVP, General Counsel and Secretary
Fax: (717) 760-7867
Email: jcomitale@riteaid.com

 

If to the Consultant, addressed to the most recent address of the Consultant
provided to the Company by the Consultant.

 

Section 4.3                                    Return of Documents.  Upon
termination of the Agreement for any reason, the Consultant agrees to return all
documents and other property provided to the Consultant or prepared by the
Consultant during the Term, including but not limited to, contracts, agreements,
customer lists, business plans, books, records, notes and all copies thereof.

 

Section 4.4                                    Indemnification.  The Company
shall continue to indemnify the Consultant in accordance with the by-laws of the
Company, and the Consultant shall continue to be entitled to the protection of
any insurance policies which the Company elects to maintain generally for the
benefit of the Company’s directors and officers, against all costs, charges and
expenses whatsoever incurred or sustained by the Consultant in connection with
any action, suit

 

3

--------------------------------------------------------------------------------



 

or proceeding to which he may be made a party by reason of his being or having
been a director, officer, employee or consultant of the Company.

 

Section 4.5                                    Entire Agreement.  This Agreement
contains the entire agreement of the parties hereto with respect to the terms
and conditions of the Consultant’s provision of consulting services and
supersedes any and all prior agreements and understandings, whether written or
oral, between the parties hereto with respect to such consulting relationship. 
This Agreement shall have no effect on any other rights or obligations between
the parties, including without limitation, any agreements pertaining the
previous employment relationship of the parties or the termination thereof.

 

Section 4.6                                    Amendment and Waiver.  This
Agreement may not be changed or modified except by an instrument in writing
signed by both of the parties hereto.  The waiver by either party of a breach of
any provision of this Agreement shall not operate or be construed as a
continuing waiver or as a consent to or waiver of any subsequent breach hereof.

 

Section 4.7                                    Headings.  The Article and
Section headings herein are for convenience of reference only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

Section 4.8                                    Governing Law.  This Agreement
shall be governed by, and construed and interpreted in accordance with, the
internal laws of the State of Delaware, without regard to principles of conflict
of laws.

 

Section 4.9                                    Compliance with Section 409A. 
The parties intend for the payments and benefits under this Agreement to be
exempt from Section 409A of the Internal Revenue Code or, if not so exempt, to
be paid or provided in a manner which complies with the requirements of such
section, and intend that this Agreement shall be construed and administered in
accordance with such intention.

 

Section 4.10                             Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
of this Agreement or the validity, legality or enforceability of such provision
in any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

Section 4.11                             Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

RITE AID CORPORATION

 

 

 

By:

/s/ James J. Comitale

 

Name:

James J. Comitale

 

Title:

EVP, General Counsel and Secretary

 

 

 

BRYAN EVERETT

 

 

 

By:

/s/ Bryan Everett

 

Name:

Bryan Everett

 

--------------------------------------------------------------------------------